PER CURIAM:
Dr. Margie McRae appeals the summary judgment granted for Officer Russell Berger of the City of Brunswick, Georgia Police Department. McRae’s complaint alleges a federal claim for violation of her Fourth Amendment rights and state law claims for false imprisonment and wrongful arrest. The district court found that *759all McRae’s claims fail, as a matter of law, because Berger is entitled to qualified immunity with respect to the federal claim and official immunity with respect to the state law claims. McRae’s appeal challenges only the judgment on the federal claim; her appellate brief does not address the district court’s finding of official immunity under state law.
On the merits of the appeal, having considered the briefs and relevant parts of the record, we find no error in the district court’s grant of summary judgment. The judgment of the district court is affirmed.
AFFIRMED.